Case 1:14-cv-02657-DLC Document 531-2 Filed 10/09/18 Page 1 of 2




            EXHIBIT 2
             Case 1:14-cv-02657-DLC Document 531-2 Filed 10/09/18 Page 2 of 2




                           Roseman v. Bloomberg
                  FIRM NAME: Getman, Sweeney, & Dunn PLLC
                    REPORTING PERIOD: Ending Oct. 1, 2018

Name                          Hours              Hourly Rate Total
Dan Getman =P                         1227.81            $880      $1,080,472.80
Michael Sweeney =P                      72.55            $765         $55,500.75
Matt Dunn =P                             12.4            $665          $8,246.00
Lesley Tse =A                          1146.6            $525        $601,965.00
Artemio Guerra=A                      1903.37            $460        $875,550.20
Kimberly Webster = A                     19.7            $355          $6,993.50
Alex Dumas =A                              3.9           $355          $1,384.50
Meagan Rafferty = A                     792.5            $330        $261,525.00
Mike Russo = DA                        1444.7            $310        $447,857.00
Jason Kandel = DA                       599.1            $260        $155,766.00
Anibal R. Garcia = PL                   152.5            $215         $32,787.50
Andrea Russo = PL                          4.5           $215            $967.50
Carolyn Mow =PL                       1192.85            $215        $256,462.75
James Sherwood=PL                         164            $215         $35,260.00
Janice Pickering = PL                    11.9            $215          $2,558.50
Kathy Weiss =PL                            0.2           $215             $43.00
Misty Emerick=PL                         57.5            $215         $12,362.50
Monica Ayres=PL                          40.9            $215          $8,793.50
Julia Friday = PL                         515            $215        $110,725.00
Clerical                                 77.4            $120          $9,288.00
TOTAL GSD                             9439.38                      $3,964,509.00


Edward Tuddenham                        133.4           $880         $117,392.00

Total including Tuddenham                                          $4,081,901.00

P = Partner, A = Associate, DA = Data Analyst, PL = Paralegal
